OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                           AUSTIN




HOmrablo 0. P. Lookhart, Chalmim
Board of -e       ColJmd.sslol#rs
Austin, Texas

Dear sir:                       NO.o-6A
                          opiniou
                          Re:




                                           stautes, and re-


                                          1944, requesting
                                           tbo follOlag three




     Of   8 OOUtl'8Ot With the
Hon. 0. P. Lookhart, Page 2


          "(2) Under Seotlon (a) of said Article
     48608-7, must the ~prdmium oollsot0d in advanoe
     represent an annualspremium, or may It r0present
     something lass than On 0nnu01 premium? In this
     OOnnOotIon,the GOneral Rules OS Texss Automobile
     Casualty Menu01 promulgatedby the Boerd provide
     for paying premiums In monthly Installments,and
     the first payment must be at lbast 16 2/j per osnt
     Of the sstimatsd tot01 annual prsmium, and provide
     under oertaln 00nditIOnsior vriting a polloy on
     a SIX moptb8 bssis In whioh oasb the premium shall
     bo 55s o fea lnnuOl prOmIum. WOuld on0 Installment
     IA the first oaae or th&prOmIti for the 8Ix months
     polity Inths aeoond 0800 qwslif+yas a 'premium'
     under this f3eotIonl
          “(~3) The.Oen~ral Mutual Insuranoe Company
     proposes to write both ~Iw and 000sualtyInsuranoi,.
     Under Seotlon (d)~oS said Artiole 48608-7, what'
     amount of ~oash and Invested assets* Or surplus
     must it hsve to be lioensed and oontInu0 In bu&
     noas, fifty thousand doll&r0 or ssventythousand
     dollars?*
          Article 48608-7,Revised Civil StatutOa, to'whioh
your question0 relet0 pr~~Idesr
          'Ioooompidiporgmlsod under this Aot shall
     issue polIoIeb*~rtransaot 0ny business of Lnsur-
     ano0 unless It shall oOmply.vIthth0 oonditlona
     f011cMng,~Or until the ROE&l haa, by fOrma li-
     OOAS~ authorItt&It to do so, vhioh lloOn~e ho
     shall AOt isaIm until the oorporatfoA has oomplled
     with thy follouing OOAditiOM:
          "(a) It Oh011 hold bona SldO OpplIOOtfOM
     fop IMUZWLO~  \rponwhioh it shall I~~u~sintultan-
     eoualy, or It sh011 have In Sor00, at 1005t tWOntY
     polio160 to at leaat twenty membOrs SOL the O~m0
     I&XI of inauranoeupon not less than three hundred
     separaterisks eaoh within the m0xl.m~ ain@ risk
     aesoribedherein;
                         Page 3
     HOA. 0. P. Lookhaltt,


              "b) 'J&Obsxlmum sbglo rI8k* shall not m-
         oeed tv6nty per oent.of tha admItted assets, or
         thrwytImesthbaverageI?iak~ena paroad of
         the IAmmAQo IA form, wbIabov.rla the groat*F,
         ala reIAsumA0~ taking&foot 0ImultaAeous
         thepoli~boSqdeduat+d           indotomdnhq   &?!i.i-
         mum single.risk;
               "(0) Fw the $urposo of traasaotlnng workme~'s
         ocaaponaatlonIrmmmoswho~~        sbllhacn ap-
         p11oatianafrm at lwat iiitJ    loyoraforlaaur-
         aAn0 onuhioh poliol4Ba       7 lswd oovwi.r4g
                              arm to be
         not 1000 thaA tvo m      e@~o~     uohauoh
         ~lagbebeingoonsiderabae~te~akt.urd
          tbaplwvi8IoM tithoegardto        maxImum sIx@a risk
          Sh@l.tAOtapplyi
             s"(d)- It'shallbavo oollaotada p??eadwin
         advaaoeupon~*appl~imtion~the          totalofvhloh
         premiumshallIjBbold In oash or soaurltlesZn
         vhiohstoak f~.and~8ual~.insua'anoe     oompanies
         are wader tha Tear80lav authorhad to Invest. It
         'ahallhaveandatallthas      maIatalnaashaxl in-
          vast& assets of not lass thsn f%fty fhauspad dol-
                                   IASUZWO~ oampany and not

         'time*he oompany shallhave asset8 or sumlu8 in
        _ 108s&imlatthaAIaraqul~fortha        Insuranoo of
          polIoies ala the traAsaotIQAof busiruas UamA or-
                                  SMll oua*tit%ngP4Y
          t!ss:%tL                  telyrqmtawhoondi-
          tioA to tbm Board of IMuraAoo COIIDdss:ioAers,
                                                      llblah
..        may IA its.disorat1anazdaP a ral.nauraIloe
                                                  of tha
:        ‘ outotazdinglIabflities
                                of the oo~in8-a            0th~
          ocmpangtru~aotingbu8~88     inthis State -proocHb
          to a llquIdat1QAof tba Sam."
               T& lbma utiale sets.fd          awtaln oomdI~fonr-oh
     mustbafulfllladbyamutualbasuranoa
     una.r chapter.9, ntle 78 of.said
     by the Be-of  -             cQaQllsafoAers
                                              to write IAsurano..with
     thouoeptIonofo~            tion risw, prw~dad for IA P-s'+     (0
Hoq. 0. P. Lookhart,Page 4


suoh OOmgaAy Shall ISSUe Sim,U8AOOuSly, Or h8v0 in fOr00, at
lesst tvemtppolIoIos to at least tvedy mmbexv for tha 88nw.
kind Of -A00       UpOU AOt 108s th8A ths bailA& AWbOl! Of thI'e0
huodred.~ep8lutesiSk8. 'Ilu80wt k~besed upm hono fide ap-
plMetl0na for mtsilLrswnor?. Ue f&xl a0 provlsIon or language
in the. law.,au$hfels                lrAsmam* condssIoAers to
                                                 ?D8AOQOOAtX?klOtS
ialQmofappllmticm8f~poUales           of baumnoe almultaneoualy
Is6ued~olr In iem.




         'Wo.qmte fro53Wosda and Ptirasea,
                                         Vol. 36, Pomprnent
xdltion, i?.:
            pj48
                                                                     175


HOA.    0.   P.   %OOkhal’t,   &S&3   7


          2. The texa “pa-emlum” as used In Paragraph (a)
of said statute, which provides for the oolleotlonOS a pmn.lum
in adtanoe, do08 AOt MOSS88~ily  mC8A 8~ annual pl'emium. The '
premium for a polioy baabd upon a bon& Sldo applloa~lonto be
wrItten oa~e sir mc~~thsbaais and vlthla va1I.dregulation of
the Baaw, will wt    ~fhez+e@maat    of the statute.
           3.  Befeiyamutual iASUFMQlt Ow            OA Ol?@iAita-
tlan und&Cbap~er 9i’2%L~      78, V..A. C. S. may ba iSsUed a
perEltt~n%tebqthf~~knd           ocmsualty IAsuraAae,ItmsthaYe
a aurpltur.lA aaah or~%Amdied    las4tts of not- less th8A &WOAty
ThousaAa      Bollars.




wxtfo


                                                        .c